DETAILED ACTION
This is in reference to communication received 13 January 2022. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
Merging on two profiles into a single profile associated with a single user identifier for the users who have been identified as deterministic users or probabilistic user. This step is necessary to avoid multiple counting of the same user (deterministic or probabilistic), otherwise the estimated generated based on the user request will skew the results.
Presenting of the generated chart to the requesting user (see Fig. 4) to fulfill the request received from the user.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, representative of claims 8 and 15 recites limitation 
receiving,  at a forecasting server, a request from a client device for an estimate of available user impressions for viewing one or more media elements on a network; and after performing analysis of the data, generating, by the forecasting server, a graphical forecast supply curve of the determined estimate of available user impressions to be displayed on the client device.
As currently claimed, it is deemed that the recited limitations are insignificant extra solution activities, because the claimed invention does not fulfill the request received from the user.
Dependent claims 2 – 7, 9 – 14 and 16 – 20 inherit the deficiencies of parent claims 1, 8 and 15 they claim dependency from and are also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US Publication 2010/0114710 in view of “Bit Array” and article published on Wikipedia hereinafter referred to as Widipedia, Ray et al. US Publication 2017/0034591 and Sewak US Publication 2015/0348066.

Regarding claims 1, 8 and 15, Agarwal teaches system and method for determining an estimate of available user impressions on a network (Agarwal, An impression inventory forecaster may be provided that receives queries from an application to obtain an inventory forecast of advertisement impressions for targeting impression attributes and returns the inventory forecast of the advertisement impressions to the application for targeting impression attributes) [Agarwal, 0005], comprising:
receiving,  at a forecasting server, a request from a client device for an estimate of available user impressions for viewing one or more media elements on a network Agarwal, An impression inventory forecaster may be provided that receives queries from an application to obtain an inventory forecast of advertisement impressions for targeting impression attributes) [Agarwal, 0005], the request including  one or more viewer demographic group limitations including a first age setpoint and a second age setpoint of a viewership audience (Agarwal, For instance, a query may specify the following attributes of a targeting , the viewership audience (Agarwal, historical impressions of advertisements served to online users (total audoemce) may be retrieved from impression logs) [Agarwal, 0028] including one or more of primary device users [Agarwal, 0095], deterministic users [Agarwal, 0095] and probabilistic users [Agarwal, 0095];
Agarwal does not explicitly teach prebuilding of quaryable bitsets (a bit array also known as bitmap, bitset, bit string or bit vector) wherein the bitsets are queryable storage entities including primary device user bitsets, deterministic user bitsets, or probabilistic user bitsets. However, Wikipedia teaches that A bit array (also known as bitmap, bitset, bit string, or bit vector ) is an array data structure that compactly stores bits. It can be used to implement a simple set data structure. A bit array is effective at exploiting bit-level parallelism in hardware to perform operations quickly, and Bit arrays and the operations on them are also important for constructing succinct data structures, which use close to the minimum possible space.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Agarwal by adopting teachings of Wikipedia and prebuild queryable bitset to construct succinct data structures to efficiently query the big data.
Agarwal in view of Wikipedia teaches system and method further comprising:
receiving, at a storage entity from a data element server, user data to prebuild queryable bitsets wherein the bitsets are queryable storage entities including primary device user bitsets, deterministic user bitsets, or probabilistic user bitsets (Wikipedia, A bit array (also known as bitmap, bitset, bit string, or bit vector ) is an array data structure that compactly stores bits. It can be used to implement a simple set data structure. A bit array is effective at exploiting bit-level parallelism in hardware to perform operations quickly, and Bit arrays and the operations on them are also important for constructing succinct data structures, which use close to the minimum possible space) [Wikipedia, pages 1, 4];

Agarwal in view of Wikipedia and Ray teaches system and method further comprising:
mapping, by the forecasting server, a query to the one or more primary device user bitsets, deterministic user bitsets, or probabilistic user bitsets [Ray, 0095] stored in the storage entity, wherein the deterministic user bitsets are based on a degree of confidence that the deterministic users operate at least two devices (Ray, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person’s identity (deterministic user) [Ray, 0095], and wherein the probabilistic user bitsets are based on a degree of confidence that the probabilistic users have similar usage patterns on at least two devices (Ray, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user (probabilistic user) [Ray, 0095];
determining, by the forecasting server, an estimate of available user impressions based on the one or more viewer demographic group limitations and the query including the one or more primary device user bitsets, deterministic user bitsets, or probabilistic user bitsets (Agarwal, An inventory forecast may be determined at step 408 by summing trend ; and
Agarwal in view of Wikipedia and Ray does not teach generating a supply curve (generating a graph). However, Sewak teaches system and method 
wherein a processor receives plurality of metadata descriptor for a business metrices, and prepares the first set of business metrics for prediction of a third set of business metrics based on, at least in part, the first metadata descriptor, wherein the first set and third set each correspond to a different time period. A processor generates a fourth set of business metrics based on, at least in part, the second metadata descriptor, wherein the second set and fourth set each correspond to a different time period [Sewak, 0003]. Sewak further teaches generating curve of determined data [Sewak, Fig. 4 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Agarwal in view of Wikipedia and Ray by adopting teachings of Sewak to establish trends which influence decisions about budgeting, resource allocation and planning.
Agarwal in view of Wikipedia, Ray and Sewak teaches system and method further comprising:
generating, by the forecasting server, a graphical forecast supply curve of the determined estimate of available user impressions to be displayed on the client device [Sewak, Fig. 4 and associated disclosure].

Regarding claims 2, 9 and 16, Agarwal in view of Wikipedia, Ray and Sewak teaches system and method further comprising: 
receiving user impression data associated with one or more primary device users viewing one or more media elements on the network (Ray, online viewership data can be tracked by content providers such as Comcast, Netflix and YouTube. So, alternatively, the advertisers will receive data from online panels such as Comscore, Nielsen and Kantar, which ;
receiving, for the one or more primary device users, demographic group membership data, the demographic group membership data comprising probabilistic group membership data and deterministic group membership data (Ray, consumer behavior data includes information about websites visited, as well as demographic data on a consumer, such as gender, age, location, and adverts previously viewed) [Ray, 0186];
associating, for each of the one or more primary device users, the user impression data with the demographic group membership data (Agarwal, The indexer will build such bit vectors for all possible attribute values, such as "gender=male," "age=32," "behavior_interest=music," "hour_of_day=12," "country=US," and so forth. With a clever encoding scheme, FastBit is able to condense each long bit vector into a storage of far fewer than 6 million bits, saving both memory and processing time) [Agarwal, 0030];
adding the probabilistic group membership data to the probabilistic user data set, the probabilistic user data set comprising a probabilistic bitset; and adding the deterministic group membership data to the deterministic user data set, the deterministic user data set comprising a deterministic bitset (Ray, In a deterministic, approach, which is relatively straightforward, the basis is having exact data on a consumer, such as login information from a publisher. Thus, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person's identity is matched. However, such exact information may not always be available. By contrast, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user [Ray, 0095].


Regarding claims 3, 10 and 17, Agarwal in view of Wikipedia, Ray and Sewak teaches system and method further comprising:
adding the one or more deterministic user bitsets to the combined bitset; adding the one or more probabilistic user bitsets to the combined bitset (Ray, In a deterministic, approach, which is relatively straightforward, the basis is having exact data on a consumer, such as login information from a publisher. Thus, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person's identity is matched. However, such exact information may not always be available. By contrast, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user [Ray, 0095]; and
determining the estimate of available user impressions based on query results from the combined bitset (Agarwal, the index may be searched to find forecasted impression pools that match the targeting profile of attributes) [Agarwal, 0033].

Regarding claims 4, 11 and 18, Agarwal in view of Wikipedia, Ray and Sewak teaches system and method further comprising:
receiving a request to include one or more primary device users in the estimate of available user impressions (Agarwal, An impression inventory forecaster receives queries from an application to obtain an inventory forecast of advertisement impressions for targeting impression attributes) [Agarwal, 0005];
determining a number of primary device users based on query results from a primary device user bitset (Agarwal, the index may be searched to find forecasted impression pools that match the targeting profile of attributes) [Agarwal, 0033]: and
determining the estimate of available user impressions based on the number of deterministic users, the number of probabilistic users, and the number of primary device users (Ray, In a deterministic, approach, which is relatively straightforward, the basis is having exact data on a consumer, such as login information from a publisher. Thus, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person's identity is matched. However, such exact information may not always be available. By contrast, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user [Ray, 0095].

Regarding claims 5, 12 and 19, Agarwal in view of Wikipedia, Ray and Sewak teaches system and method further comprising:
receiving, for each of a plurality of users viewing one or more media elements on the network, unknown group data for which group membership is unknown (Ray, online viewership data can be tracked by content providers such as Comcast, Netflix and YouTube …. Cable operators also sell their own viewership data from their subscribers (it would have been obvious to one of ordinary skill in the art that the data purchased from content providers comprises data unknown to purchasing entity)) [Ray, 0013]; and
adding the unknown group data to the primary account user data set, the primary account user data set comprising a primary bitset (Agarwal, index tables may be built for the forecasted impression pools, the index tables may be stored for the forecasted impression pools at step 316) [Agarwal, 0032].

Regarding claims 6, 13 and 20, Agarwal in view of Wikipedia, Ray and Sewak teaches system and method, wherein the deterministic user bitsets and the probabilistic user bitsets are limited to data corresponding to the one or more viewer demographic group limitations (Agarwal, For instance, a query may specify the following attributes of a .

Regarding claims 7 and 14, Agarwal in view of Wikipedia, Ray and Sewak teaches system and method, wherein the probabilistic users comprise users that have been non-deterministically identified based upon user device data, user network data, and/or user behavior data (Ray, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible to conclude that the device belongs to the same user (probabilistic user) [Ray, 0095].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because claims when are directed to an improved technological improvement are and accepted.
However, upon further review of the pending amended claims, it is deemed that the claimed invention are not eligible for patent under 35 USC 101 because the recited limitations are deemed to be insignificant extra-solution activities, and therefore, a new rejection of the amended claims under 35 USC 101 is maintained in this office action. 

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, during an updated search in view of pending claims, a new prior art was found and cited in this office action. Therefore, applicant’s arguments are moot under new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Amalapurapu et al. US Publication 2014/0337513 teaches system and method for associating a first user identification (UID) and a second UID with one or more monitored behaviors; and joining the first UID and the second UID based on the one or more IPs and the one or more monitored behaviors.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

March 5, 2022